 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00266 LJO SKO
11
     Plaintiff                                          STIPULATION AND [PROPOSED] PROTECTIVE
12                                                      ORDER
     v.
13
     WILFREDO MEDINA PEREZ,
14   URIEL IVAN PORTILLO PORTILLO, AND
     ROJELIO GARCIA
15
     Defendants
16

17

18
                  STIPULATION REGARDING DISCOVERY AND PROTECTIVE ORDER
19           The United States of America, by and through MCGREGOR W. SCOTT, United States
20 Attorney, and Melanie L. Alsworth, Assistant United States Attorney, and the defendants, through their

21 respective counsel of record, hereby stipulate as follows

22           1.     This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of
23 Criminal Procedure, and its general supervisory authority.

24           2.     This Order pertains to all recordings and statements of witnesses provided to or made
25 available to Defense Counsel as part of discovery in this case or to comply with trial obligations

26 pursuant to Title 18, United States Code, Section 3500 (the Jenck’s Act), or to comply with Brady and
27 Giglio obligations.

28


      PROTECTIVE ORDER                                  1
30
 1          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 2 recordings, documents or statements of witnesses with anyone other than designated defense

 3 investigators and support staff. Defense Counsel may review the contents of recordings and documents

 4 with the defendants, and the parties agree that Defense Counsel, defense investigators and support staff

 5 shall not allow the defendants to copy such information.

 6          4.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to disclose

 7 the identity of any witness to anyone other than those individuals identified in Paragraph 3. Defense

 8 counsel agrees that he or she will not provide the defendants with any documentation identifying the

 9 witnesses. Defense Counsel agrees to admonish Defendants not to disclose the identities of any

10 witnesses.

11          5.      The discovery and information provided by the Government may only be used in

12 connection with the litigation of this case and for no other purpose. The discovery is now and will

13 forever remain the property of the United States Government. Defense Counsel will return the

14 discovery to the Government or certify that it has been shredded at the conclusion of the case.

15          6.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

16 ensure that it is not disclosed to third persons in violation of this agreement.

17          7.      Defense Counsel shall be responsible for advising his or her respective defendant,

18 employees, and other members of the defense team, and defense witnesses of the contents of this

19 Stipulation/Order.

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27

28


      PROTECTIVE ORDER                                    2
30
 1         8.      In the event that the defendant substitutes counsel, undersigned Defense Counsel agrees

 2 to withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 3 this Order.

 4         IT IS SO STIPULATED.

 5   Dated: December 20, 2019                              MCGREGOR W. SCOTT
                                                           United States Attorney
 6

 7                                                         /s/Melanie L. Alsworth
                                                           MELANIE L. ALSWORTH
 8                                                         Assistant United States Attorney
 9

10 Dated: December 20, 2019                             /s/David Torres
                                                        DAVID TORRES
11                                                      Attorney for Defendant Medina Perez
12

13 Dated: December 20, 2019                             /s/Monica Bermudez
                                                        MONICA BERMUDEZ
14                                                      Attorney for Defendant Portillo Portillo
15

16 Dated: December 20, 2019                             /s/Emily De Leon
                                                        EMILY DE LEON
17                                                      Attorney for Defendant Garcia
18

19
     IT IS SO ORDERED.
20

21      Dated:    December 20, 2019                           /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


      PROTECTIVE ORDER                                 3
30
